NOT FOR PUBLICATION                             FILED
                        UNITED STATES COURT OF APPEALS                          FEB 22 2022

                               FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS



BRIAN THOMAS STARK,                                  No. 20-35722
                    Petitioner-Appellant,            D.C. No. 2:14-cv-01538-JCC
     v.
DANIEL WHITE,                                        MEMORANDUM*
                    Respondent-Appellee.

                       Appeal from the United States District Court
                         for the Western District of Washington
                      John C. Coughenour, District Judge, Presiding
                                 Submitted June 11, 2021**
                                   Seattle, Washington

Before: W. FLETCHER, WATFORD, and COLLINS, Circuit Judges.

          Brian T. Stark (“Stark”) appeals the district court’s denial of his petition for

a writ of habeas corpus, which in its present form challenges his conviction in the

Washington state courts on two counts of child molestation and one count of

incest. We have jurisdiction under 28 U.S.C. §§ 1291, 2253(a). Reviewing the

district court’s ruling de novo, see Visciotti v. Martel, 862 F.3d 749, 760 (9th Cir.

2016), we affirm.

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
      1. In post-conviction proceedings in the Washington state courts, Stark

contended that his trial counsel had been ineffective in failing to interview, and to

call at trial, his nephew, Jeffrey Stark (“Jeffrey”). According to Stark, Jeffrey

would have contradicted key details of one of the alleged episodes of molestation

claimed by Stark’s step-daughter C.W., viz., an incident that assertedly occurred

when C.W., Stark, and Jeffrey went bike riding together and Stark sent Jeffrey

home. In support of this contention, Stark presented a letter purportedly written by

Jeffrey in 2011, three years prior to Jeffrey’s untimely death from cancer, together

with declarations from Stark’s wife and sister-in-law that Stark contended provided

adequate foundation for the letter. The letter asserted that the author would “testify

under oath” that C.W.’s allegations about this incident were “false because we

never went on a bike ride and Brian never told me to go home.”

      In “the last reasoned decision from the state court,” Murray v. Schriro, 882

F.3d 778, 801 (9th Cir. 2018) (simplified), the Acting Commissioner of the

Washington Supreme Court concluded that, under the Washington Evidence Rules,

the letter was both insufficiently authenticated and “classic hearsay.” Setting aside

the letter as not constituting “competent evidence,” the Acting Commissioner

concluded that Stark had failed to show sufficient prejudice and that his

“ineffective assistance claim necessarily fails for lack of evidentiary support.” A




                                          2
majority of the Justices of the Washington Supreme Court voted to deny Stark’s

motion to modify the Acting Commissioner’s ruling.

        a. Stark first contends that the state supreme court’s rejection of the

proffered letter violated his due process rights. Stark raised this federal issue in his

motion to modify the Acting Commissioner’s ruling in the Washington Supreme

Court, and that court’s summary denial of that motion must therefore be

understood as a rejection of that claim on the merits. See Harrington v. Richter,

562 U.S. 86, 99 (2011). Consequently, we review this issue through the deferential

standards of the Antiterrorism and Effective Death Penalty Act (“AEDPA”).1

Given the reasonable questions raised concerning the foundation and reliability of

the letter, the state court reasonably concluded that exclusion of the letter did not

render the state post-conviction proceedings so fundamentally unfair as to amount

to a due process violation. See Estelle v. McGuire, 502 U.S. 62, 75 (1991); see

also id. at 70 (noting that, subject to the “‘fundamental elements of fairness’”

required by the Due Process Clause, States have discretion to set their own rules of

procedure and evidence) (citation omitted).

        The parties also vigorously dispute whether the state court correctly applied

the relevant state rules, but “it is not the province of a federal habeas court to




1
    We would reach the same conclusion even if we reviewed this issue de novo.

                                            3
reexamine state-court determinations on state-law questions.”2 Id. at 67–68.

Although Stark argues that the Commissioner violated his due process rights by

applying those state-law rules in an arbitrary and wholly unexpected manner, cf.

Hicks v. Oklahoma, 447 U.S. 343, 346 (1980), the Washington Supreme Court

reasonably rejected that contention.

      In short, under any standard of review, we perceive no basis in federal law

for setting aside or disregarding the state court’s ruling excluding the alleged letter

from Jeffrey on state-law grounds.

      b. We reject Stark’s remaining challenges to the state supreme court’s

denial of his ineffective assistance claim. The court’s conclusion that, after

application of the evidence rules, Stark lacked sufficient evidence of prejudice to

meet the ineffective-assistance standards of Strickland v. Washington, 466 U.S.

668 (1984), was a decision on the merits of that claim and is therefore entitled to

deference under AEDPA. Given the exclusion of the alleged letter from Jeffrey,

the state high court did not act unreasonably in concluding that the remaining

record did not contain sufficient evidence of prejudice under Strickland.

      2. Applying AEDPA’s deferential standards, we conclude that the



2
  To the extent that the Washington courts’ resolution of this state-law
admissibility issue rested on predicate determinations of fact, Stark failed to rebut
those factual findings by clear and convincing evidence. 28 U.S.C. 2254(e)(1); see
also Bradshaw v. Richey, 546 U.S. 74, 79 (2005).

                                           4
Washington courts reasonably rejected Stark’s further contention that a particular

jury instruction at his trial unconstitutionally lessened the State’s burden of proof.

      The relevant jury instruction was a specific unanimity instruction that—in a

portion that Stark does not challenge—told the jurors that, to convict Stark on each

count, the jurors must respectively find “one particular act” of molestation or

intercourse to “be proved beyond a reasonable doubt, and you must unanimously

agree as to which act has been proved.” Stark challenges only a preliminary

sentence added to the instruction, which used the following language to describe

the multiple acts that had been the subject of testimony in the case: “Evidence has

been produced suggesting that the defendant committed acts of Child Molestation

in the First Degree and Incest in the First Degree on multiple occasions.” Stark

contends that this sentence essentially told the jurors that Stark had committed

such acts “and that their only task was to agree to the same act for each count.”

The instruction, according to Stark, thereby reduced the State’s burden to prove

every element of the offenses beyond a reasonable doubt and effectively directed a

verdict.

      The last reasoned decision on this issue was likewise issued by the Acting

Commissioner of the Washington Supreme Court, and a majority of the Court’s

Justices voted to uphold that ruling. Stark asserts that the Acting Commissioner’s

ruling addressed only Stark’s state-law grounds for challenging the instruction and


                                           5
overlooked his federal-law arguments, but we disagree. Although citing a state

case in discussing the issue, the Acting Commissioner specifically concluded that

the challenged instruction was not “tantamount to a directed verdict.” That

standard is at least as protective as the federal constitutional standard, which

forbids “a directed verdict for the State” in a criminal case and instead requires the

State to “prove every fact necessary to constitute the crime with which the

defendant is charged beyond a reasonable doubt.” Rose v. Clark, 478 U.S. 570,

580 (1986) (simplified); see also State v. Jackman, 104 P.3d 686, 690 (Wash. App.

2004) (holding that provision of Washington Constitution prohibiting judicial

comment or charge on factual matters was violated by instruction that

“impermissibly relieved the State of its burden of proving an essential element of

the crime beyond a reasonable doubt and . . . was tantamount to a directed

verdict”). Stark has not rebutted the presumption that the Acting Commissioner

rejected Stark’s federal arguments on the merits. Johnson v. Williams, 568 U.S.

289, 301 (2013) (“[I]f the state-law rule subsumes the federal standard—that is, if

it is at least as protective as the federal standard—then the federal claim may be

regarded as having been adjudicated on the merits.”) Accordingly, AEDPA

deference applies to the state high court’s adjudication of this federal claim. See

Harrington, 562 U.S. at 99.

      The state supreme court reasonably found that, in the context of the jury


                                           6
instructions as a whole, the challenged sentence did not relieve the State of its

burden of proving every element of the crimes charged. Reasonable jurists could

conclude, as the Acting Commissioner did, that the sentence was “an awkwardly

worded statement to the effect that evidence was presented of the alleged crimes”;

that the phrasing “did not convey or imply an instruction to the jury to give

particular weight to the State’s evidence or that the evidence was credible”; and

that the challenged sentence did not undermine the other clear instructions that the

State had the burden to prove every element beyond a reasonable doubt.

      AFFIRMED.




                                          7